Title: To John Adams from William Cunningham, 10 January 1804
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg January 10. 1804.

I have ascertained that Mr. Adams’s Sermon at the Dudleian Lecture was not published; a copy was deposited in the archives of the University agreeably to the wish of Judge Dudley. I am informed, in a Letter from the Rev. Mr. Cushing of Ashburnham, that it was a laboured Discourse on the Validity of Presbyterian Ordination, and for which the Author was much complimented.
I have, for sometime, been collecting materials to present the Public with a full view of the Character and Conduct of Mr Jefferson. I am informed that such a work is preparing by Mr Colman of New York, under the eye of Genl. Hamilton. If I should really find the design in better hands I shall relinquish it. I am, at present, encouraged by the promised aid and patronage of some valuable friends. If I should proceed in the undertaking, the time most favourable for effect at the ensuing election will be chosen for its appearance. I wish to discover every arcanum that would be of use to develope the true character of the Salt-Mountain Philosopher. This Mountain has increased the Wonders of the World to eight, and if Mr Jefferson would sink a tomb in a part of it for himself it might, better than a mummy, preserve his body and memory thro’ suceeding ages. But to return. No man living has so thorough a knowledge of Mr Jefferson transaction’s as yourself—It is neccessary, therefore, to the perfection of my plan that I should assume the confidence to apply to you for some particulars. If, Sir, to promote my patriotic purposes, you would refer me to interesting incidents in Mr. Jefferson’s career, I promise most seriously that no indiscretion or unfaithfulness in me shall expose or abuse your goodness.
In the year 1800 I wrote, Sir, a lengthy outline of yourself. It was first published in the Providence Gazette, and was copied into most of the Federal Papers thro’ the Union: It has, perhaps, passed your perusal. It was acknowledged, by Gentlemen who had been long in public life, to contain some facts which were not previously of notoriety; and I was assured, particularly by Judge Bourne, that it essentially served the Federal cause at the presidential election in RhodeIsland, where I then resided. I have rather mentioned this to refer you to a specimen of the manner in which the work contemplated will be executed than from any personal views; though I will not dissemble that my exertions, and my admiration would not be abated by your auspices, but would give activity and animation to both.
I have the honour to be, / with perfect respect, / Dear Sir, / Your most obedt. Servt.
Wm. Cunningham, Jr.
P.S. If it would be more agreeable to disclose yourself in conversation than to do it in writing, I would do myself the honor to wait on you.

